On Petition for Rehearing.
Hackney, C. J.
Counsel for the appellant support their petition for a rehearing by an able and earnest brief, urging that the decision herein is a departure from a well-recognized rule of long standing. We have carefully read their briefs, and all of the cases-cited by them, and while assenting to many of the propositions contended for, we do not agree that a. single decision cited, nor one discovered by our re*39searches, is at variance with our holding. We do not find it necessary to affirm or deny the propositions that the transcript of the proceedings sought to be reviewed may properly be filed as an exhibit with the complaint, nor that more of the proceedings than will disclose the error complained of need be filed, nor that the effect of the proceedings to review is the same as an appeal, nor that errors subject to review are such as might be considered upon appeal. These are the propositions passed upon in the cases cited by counsel. Nor do we agree that the questions in the decisions cited bear any analogy to the questions passed upon in the original opinion. We do not accept the conclusion that any statement constituting a sufficient assignment of error, if indorsed upon the transcript on appeal, is sufficient as a, complaint for review. No decision which has come to our attention so decides. As to assignments of error the statute, section 655, Horner’s R. S. 1897, provides that “No pleadings shall be required in the Su- ■ preme Court upon appeal, but a specific assignment of all errors relied upon * * * shall be assigned,” etc. As to the proceedings for review, the statute, sections 615, 616, 617, Horner’s R. S. 1897, provide that it shall be by complaint. A complaint is defined by the code to be “a statement of the facts constituting the cause of action, in plain and concise language, without repetition, and in such manner as to enable a person , of common Understanding to know what is intended.” Section 338, Horner’s R. S. 1897. To say that the provision as to assigning error on appeal satisfies the statute as to proceedings in review would be nothing less than judicial legislation, and no decision, as we have said, goes to any such limits.' Indeed, there seems to be no requirement for construction, as the provisions are perfectly plain, and the leg*40Islature has made the distinction by it deemed wise. Conceding that the record may be filed as an exhibit, there is no reason for holding that it may supply the allegations necessary to constitute the complaint. In no instance where the instrument indisputably constitutes the basis of the action is it held to dispense with allegations ih the complaint. . Respect for the provisions of the statute requiring a complaint, in proceedings for review, renders it impossible to accept the conclusion that allegations disclosing the errors complained of may be made by a general reference to a voluminous transcript, accompanying the pleading as an exhibit. It is suggested that it was an error in this case, and in the case of Jamison v. Lake Erie, etc., R. R. Co., 149 Ind. 521, to apply the rule that in a complaint for a review for newly-discovered evidence, the exhibited record will not supply allegations as to the character of the action and the materiality of the evidence, as held in Anderson v. Hathaway, 130 Ind. 528; Davis v. Davis, 145 Ind. 4, and other cases. Just why a general reference to the exhibit for errors of law should be sufficient in the one case, and in the other specific allegations as to the character of the action and the pertinency and materiality of the evidence must be made, we do not observe. Would it not answer the rule of the one case, when applied to the other, to allege generally the discovery, the diligence, and exhibit the new evidence, and the transcript of the original proceedings and evidence?
If less than a complaint, within the statutory definition, is permitted in the one case it should be in the other. The court in considering either can have the same source of information in one as in the other, —the transcript. Nor need there be any misunderstanding that under the case of Jamison v. Lake Erie R. R. Co., supra, and this case, it is necessary to set out *41the proceedings of the original suit or action in full in the body of the complaint, or that any part of the record must be incorporated in the complaint.
We hold that it is necessary to allege the condition •of the record so as to advise the court of the existence of the error or errors relied upon. The pleading is not a sufficient complaint if, when its allegations are presented to the court, the court cannot say, “If supported by the record, this was error.” The rule upon which this case was decided was adhered to in Findling v. Lewis, 148 Ind. 429, and Jamison v. Lake Erie, etc., R. R. Co., supra.
Complaint is made also, that we decided the case-upon a question not discussed by counsel. The sufficiency of the complaint was discussed, and we deemed it our duty, seeing the deficiency in it, to uphold the .judgment of the trial court, although attention to that particular deficiency may not have been called by •counsel. We may not ignore what we do see that will prevent a reversal of the judgment. Big Creek Stone Co. v. Seward, 144 Ind. 205; Martin v. Martin, 74 Ind. 207; Jones v. Castor, 96 Ind. 307. As said in Martin, v. Martin, supra: “We never go beyond the brief of the appellant to search the record in quest of errors which have not been pointed out in the brief; but the appellee, without filing any brief at all, is entitled to the benefit pf everything in the record which may prevent a reversal of the judgment upon the errors assigned; and", because the counsel on both sides may •discuss some questions with very great learning and ability, as was done in this case, we are not, therefore, permitted to shut our eyes against the fact, which we cannot otherwise help seeing, that the question is not in the record. The silence of the appellee on any point is not equal to an agreement to waive the point; the burden is on the appellant to show the error which he *42lias assigned. Powell Appel. Proceed. 125-8. If there are points in the record which counsel do not suggest, and we do not perceive them, there are numerous decisions that we will not consider such points on a petition for a rehearing, but there is no rule which permits us to ignore what we do see. We read the briefs of counsel, but, as the appeal is tried by the record, w;e examine that too.” The petition is overruled.